Name: Commission Regulation (EU) NoÃ 832/2010 of 17Ã September 2010 amending Regulation (EC) NoÃ 1828/2006 setting out rules for the implementation of Council Regulation (EC) NoÃ 1083/2006 laying down general provisions on the European Regional Development Fund, the European Social Fund and the Cohesion Fund and of Regulation (EC) NoÃ 1080/2006 of the European Parliament and of the Council on the European Regional Development Fund
 Type: Regulation
 Subject Matter: EU finance;  regions and regional policy;  management;  documentation;  executive power and public service;  European construction
 Date Published: nan

 22.9.2010 EN Official Journal of the European Union L 248/1 COMMISSION REGULATION (EU) No 832/2010 of 17 September 2010 amending Regulation (EC) No 1828/2006 setting out rules for the implementation of Council Regulation (EC) No 1083/2006 laying down general provisions on the European Regional Development Fund, the European Social Fund and the Cohesion Fund and of Regulation (EC) No 1080/2006 of the European Parliament and of the Council on the European Regional Development Fund THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1083/2006 of 11 July 2006 laying down general provisions on the European Regional Development Fund, the European Social Fund and the Cohesion Fund and repealing Regulation (EC) No 1260/1999 (1), and in particular Articles 44, 66(3) and 76(4) thereof, Having regard to Regulation (EC) No 1080/2006 of the European Parliament and of the Council of 5 July 2006 on the European Regional Development Fund and repealing Regulation (EC) No 1783/1999 (2), and in particular the second subparagraph of Article 7(2) thereof, Whereas: (1) Regulation (EC) No 1083/2006, as amended by Regulation (EU) No 539/2010 of the European Parliament and of the Council (3), simplifies and clarifies certain requirements as regards major projects, financial engineering instruments and reporting on financial progress of operational programmes. It is therefore necessary to align the provisions of Commission Regulation (EC) No 1828/2006 (4) with Regulation (EC) No 1083/2006 as amended. (2) Regulation (EC) No 1080/2006, as amended by Regulation (EU) No 437/2010 (5) provides for eligibility of housing interventions in favour of marginalised communities. It is therefore necessary to align the provisions of Commission Regulation (EC) No 1828/2006 with Regulation (EC) No 1080/2006 as amended. (3) It is necessary to clarify that the implementation of financial engineering also covers funds or other incentive schemes for energy efficiency and use of renewable energy in buildings, including existing housing. (4) It is necessary to define the conditions for eligible housing interventions in favour of marginalised communities in the context of an integrated approach, with particular regard to the desegregation measures. (5) In order to facilitate the provision of data by Member States and the processing of data by the Commission, it is necessary to simplify the requirements on financial information to be provided in the annual and final reports on the implementation of an operational programme. (6) The threshold for projects to be considered major projects has been raised to EUR 50 million. In order to ensure appropriate monitoring of environmental projects with total investment costs between EUR 25 and 50 million, it is necessary to provide for an obligation to include information on those projects in the annual and final reports on implementation of an operational programme. (7) Regulation (EC) No 1083/2006 now allows a major project to cover more than one operational programme. It is therefore necessary to update the type of structured data to be provided on major projects and to update the forms for requests for assistance for major projects. (8) Regulation (EC) No 1828/2006 should therefore be amended accordingly. (9) For reasons of coherence it is appropriate that the amendments to Regulation (EC) No 1828/2006 apply from the same date as Regulation (EU) No 539/2010 and Regulation (EU) No 437/2010. (10) It is necessary that all the advantages to beneficiaries which result from Regulation (EU) No 539/2010 and Regulation (EU) No 437/2010 apply as soon as possible. Therefore, this Regulation should enter into force as a matter of urgency. (11) The measures provided for in this Regulation are in accordance with the opinion of the Coordination Committee of the Funds, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1828/2006 is amended as follows: (1) Article 43 is amended as follows: (a) paragraph 1 is replaced by the following: 1. Articles 43 to 46 shall apply to financial engineering instruments in the form of actions which make repayable investments, or provide guarantees for repayable investments, or both, in the following: (a) enterprises, primarily small and medium-sized enterprises (SMEs), including micro-enterprises, as defined in Commission Recommendation 2003/361/EC (6) as of 1 January 2005; (b) public-private partnerships or other urban projects included in integrated plans for sustainable urban development, in the case of urban development funds; (c) funds or other incentive schemes for energy efficiency and use of renewable energy in buildings, including in existing housing. (b) paragraph 6 is replaced by the following: 6. Enterprises, public private partnerships and other projects included in an integrated plan for sustainable urban development, as well as operations for energy efficiency and use of renewable energy in buildings, including in existing housing which are supported by financial engineering instruments, may also receive a grant or other assistance from an operational programme. (2) In Article 44, paragraph 1 is amended as follows: (a) point (a) is replaced by the following: (a) as regards financial engineering instruments supporting enterprises, primarily SMEs, including micro-enterprises, the conclusions of an evaluation of gaps between supply of such instruments, and demand for such instruments; (b) the following point (c) is added: (c) as regards funds or other incentive schemes for energy efficiency and use of renewable energy in buildings, including in existing housing the relevant Union and national regulatory frameworks and the relevant national strategies. (3) Article 45 is amended as follows: (a) the title is replaced by the following: Additional provisions applicable to financial engineering instruments for enterprises (b) the first paragraph is replaced by the following: Financial engineering instruments for enterprises referred to in Article 43(1)(a) shall invest only at the establishment, in the early stages, including seed capital, or on expansion of those enterprises, and only in activities which the managers of the financial engineering instruments judge potentially economically viable. (4) In Article 47, paragraph 2 is replaced by the following: 2. Having regard to Article 7(2) of Regulation (EC) No 1080/2006, expenditure for housing in favour of marginalized communities shall be eligible only if the following conditions are fulfilled: (a) such housing investment is part of an integrated approach and support for housing interventions for marginalized communities takes place together with other types of interventions including interventions in the areas of education, health, social inclusion and employment; (b) the physical location of such housing ensures spatial integration of these communities into mainstream society and does not contribute to segregation, isolation and exclusion. (5) Annex XVIII is amended in accordance with Annex I to this Regulation. (6) Annexes XX, XXI and XXII are replaced by the text set out in Annex II to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 25 June 2010. However, point (4) of Article 1 shall apply from 18 June 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 September 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 210, 31.7.2006, p. 25. (2) OJ L 210, 31.7.2006, p. 1. (3) OJ L 158, 24.6.2010, p. 1. (4) OJ L 371, 27.12.2006, p. 1. (5) OJ L 132, 29.5.2010, p. 1. (6) OJ L 124, 20.5.2003, p. 36. ANNEX I Annex XVIII is amended as follows: (1) Point 2.1.2 is replaced by the following: 2.1.2. Financial information (all financial data should be expressed in euro) Total funding of the operational programme (Union and national) Basis for calculating Union contribution (Public or Total cost) Total amount of certified eligible expenditure paid by beneficiaries (1) Corresponding public contribution (1) Implementation rate In % a b c d e = c/a if T or e = d/a if P Priority axis 1 Specify the Fund  of which ESF type expenditure (2)  of which ERDF type expenditure (2)  Expenditure for regions not receiving transitional support (3)  Expenditure for regions receiving transitional support (3) N.A. N.A. Priority axis 2 Specify the Fund  of which ESF type expenditure  of which ERDF type expenditure  Expenditure for regions not receiving transitional support  Expenditure for regions receiving transitional support N.A. N.A. Priority axis ¦ Specify the Fund  of which ESF type expenditure  of which ERDF type expenditure  Expenditure for regions not receiving transitional support  Expenditure for regions receiving transitional support N.A. N.A. Grand total (2) The following point 5a is inserted: 5a. ERDF/CF PROGRAMMES: ENVIRONMENTAL PROJECTS WITH TOTAL INVESTMENT COSTS EQUAL TO OR HIGHER THAN EUR 25 MILLION AND EQUAL TO OR LOWER THAN EUR 50 MILLION (IF APPLICABLE) For ongoing projects:  Progress in the implementation of different stages of projects.  Progress in the financing of projects. For completed projects:  List of completed projects, including the date of completion, total final investment costs, including the sources of financing, and key output and result indicators, including, where relevant, the core indicators. (1) Figures expressed in cumulative terms. (2) This field shall be completed only in the case of the final report on implementation where the operational programme is co-financed by the ERDF or the ESF where use is made of the option under Article 34(2) of Regulation (EC) No 1083/2006. (3) This field shall be completed only in the case of the final report on implementation where the operational programme includes support to transitional and non-transitional regions. For operational programmes receiving a contribution of the ERDF under the specific allocation for outermost regions: the breakdown of the expenditure between operational costs and investments in infrastructures. ANNEX II ANNEX XX MAJOR PROJECT STRUCTURED DATA TO BE ENCODED Major project key details Infrastructure application form Productive investment application form Type of data Project name B.1.1 B.1.1 Text Name of company n.a. B.1.2 Text SME n.a. B.1.3 Y/N Priority theme dimension B.2.1 B.2.1 Code(s) Form of finance dimension B.2.2 B.2.2 Code Territorial dimension B.2.3 B.2.3 Code Economic activity dimension B.2.4 B.2.4 Code(s) NACE code B.2.4.1 B.2.4.1 Code(s) Nature of the investment n.a. B.2.4.2 Code Location dimension(s) B.2.5 B.2.5 Code(s) Fund(s) B.3.4 B.3.3 ERDF/CF Priority Axis or Priority Axes B.3.4 B.3.4 Text PPP B.4.2.d n.a. Y/N Construction phase  Start date D.1.8A D.1.5A Date Construction phase  Completion date D.1.8B D.1.5B Date Reference period E.1.2.1 E.1.2.1 Years Financial discount rate E.1.2.2 E.1.2.2 % Total investment cost E.1.2.3 E.1.2.3 EUR Total investment cost (present value) E.1.2.4 n.a. EUR Residual value E.1.2.5 n.a. EUR Residual value (present value) E.1.2.6 n.a. EUR Revenues (present value) E.1.2.7 n.a. EUR Operating cost (present value) E.1.2.8 n.a. EUR Net revenue (present value) E.1.2.9 n.a. EUR Eligible expenditure (present value) E.1.2.10 n.a. EUR Estimated increase in annual turnover n.a. E.1.2.4 EUR % change in turnover per person employed n.a. E.1.2.5 % Financial rate of return (without Union grant) E.1.3.1A E.1.3.1A % Financial rate of return (with Union grant) E.1.3.1B E.1.3.1B % Financial net present value (without Union grant) E.1.3.2A E.1.3.2A EUR Financial net present value (with Union grant) E.1.3.2B E.1.3.2B EUR Eligible costs H.1.12C H.1.10C EUR Decision amount H.2.1.3 H.2.1.1 EUR Union grant H.2.1.5 H.2.1.3 EUR Expenditure already certified Total amount in EUR: Amount in each operational programme in EUR: H.2.3 H.2.3 EUR Economic costs and benefits E.2.2 E.2.2 Text/EUR Social discount rate E.2.3.1 E.2.3.1 % Economic rate of return E.2.3.2 E.2.3.2 % Economic net present value E.2.3.3 E.2.3.3 EUR Benefit/Cost ratio E.2.3.4 E.2.3.4 Number Number of jobs directly created during implementation phase E.2.4.1A E.2.4 a) 1A Number Average duration of jobs directly created during implementation phase E.2.4.1B E.2.4 a) 1B Months/permanent Number of jobs directly created during operational phase E.2.4.2A E.2.4 a) 2A Number Average duration of jobs directly created during operational phase E.2.4.2B E.2.4 a) 2B Months/permanent Number of jobs indirectly created during operational phase n.a. E.2.4 a) 4A Number Inter regional employment impact n.a. E.2.4 c) Neg/Neut/Pos EIA class of development F.3.2.1 F.3.2.1 I/II/Not covered EIA carried out if class II F.3.2.3 F.3.2.3 Y/N % of cost to compensate for negative environmental impacts F.6 F.6 % Other Union sources (EIB/EIF) I.1.3 I.1.3 Y/N Involvement of Jaspers I.4.1 I.4.1 Y/N Core indicators (please choose relevant core indicator from a drop down list available in the electronic system): B.4.2B n.a. Number ANNEX XXI ANNEX XXII